PER CURIAM:
Angelo Demond Davis appeals from the district court’s order denying relief on his motions for reconsideration filed pursuant to Fed.R.Civ.P. 60(b). Our review of the record discloses that this appeal is without merit. Davis’s motions for reconsideration do not demonstrate that his motion filed pursuant to 28 U.S.C. § 2255 (2000) was improperly dismissed. We therefore find that the district court’s denial of his motions for reconsideration was not an abuse of discretion. Accordingly, we deny leave to proceed in forma pauperis, and affirm the district court’s order on the reasoning of the district court. See United States v. Davis, Nos. 3:04-cr-00030, 3:06-cv-00022-V-l (W.D.N.C. Aug. 15, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.